Citation Nr: 0907047	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1942 to 
August 1943.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 2004 rating decision in which the RO 
granted service connection and assigned an initial, 10 
percent rating for peripheral neuropathy of the left lower 
extremity associated with varicose veins of the left lower 
extremity, effective January 20, 2004.  The Veteran's 
representative filed a notice of disagreement (NOD) in 
October 2004 and the RO issued a statement of the case (SOC) 
in December 2004.  The Veteran filed a substantive appeal 
(via a VA Form 9 Appeal to the Board of Veterans' Appeals) in 
January 2005.

In April 2005, the Veteran testified during a RO hearing 
before a Decision Review Officer (DRO); a transcript of that 
hearing is of record.  In June 2005,  the RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the Veteran's claim for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

In April 2007, a Deputy Vice Chairman of the Board granted an 
April 2007 motion of the Veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2008).

In May 2007, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, in October 2008, the RO assigned an initial 
40 percent rating for peripheral neuropathy of the left lower 
extremity, effective January 20, 2004.  An October 2008 SSOC 
reflects the RO's continued denial of a higher rating. 

Later in October 2008, the Veteran submitted additional 
evidence.  In January 2009, the Veteran's representative 
submitted a signed waiver of RO jurisdiction.  This evidence 
is accepted for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2008). 

As the appeal involves a request for a higher initial rating 
following the grant of service connection for peripheral 
neuropathy of the left lower extremity, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).  Moreover, although the RO granted a higher 
initial rating from January 20, 2004 as higher ratings for 
this disability are assignable before and after this date, 
and the Veteran is presumed to seek the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 20, 2004 effective date of the grant of 
service connection, the Veteran's peripheral neuropathy of 
the left lower extremity has involved no more than moderately 
severe incomplete paralysis of the sciatic nerve, and no 
muscle atrophy. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2004-2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, a June 2007 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim   (consistent with the version of 38 C.F.R. § 3.159 
then in effect).  The letter also provided the Veteran 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of the June 2007bletter, and opportunity for 
the Veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA medical records and 
the reports of VA examinations conducted in December 1965, 
July 1975, April 1979, February 2004 and July 2008.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, an initial 40 percent rating for peripheral 
neuropathy of the left lower extremity has been assigned 
under Diagnostic Code 8520 (2008).  Under that diagnostic 
code, a  40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis, i.e., the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

Considering the evidence in light of the above-noted 
criteria, the Board finds that record does not present a 
basis for assignment of an initial rating greater than 40 
percent for peripheral neuropathy of the left lower 
extremity.

Pertinent to the January 20, 2005 effective date of the grant 
of service connection, a  February 2004 VA examination report 
reflects  that the Veteran had undergone four stripping 
operations.  The Veteran stated that since his last stripping 
procedure, he had numbness on the anterior surface of his 
left lower extremity and numbness in his left hallux.  The 
Veteran's sensory examination demonstrated sensation that was 
impaired to cold, vibration and monofilament testing.  The 
Veteran was diagnosed with bilateral varicose veins with 
sensory deficits in the left lower extremity.

An August 2007 consultation at the Boston VA Medical Center 
(VAMC) includes reference to an abnormal electrodiagnostic 
study.  Nerve conduction studies found a moderately severe 
neuropathy predominantly demyelinating with unobtainable 
sensory responses.  There was ongoing active denervation of 
the left leg muscles with some chronic denervation.

A July 2008 VA examination report reflects that the Veteran 
had pains and sensory deficits of his left leg below the 
knee.  On examination, there was a lot of skin phlebetic 
changes and evidence of varicose veins in both legs.  His 
legs showed adequate muscle bulk for his age and mild distal 
weakness of the extensors.  His muscle tone was normal.  On 
sensory examination, there was an absence of vibration in the 
lower extremities at the knee and ankle level.  There was 
also a gradient to touch from knees to the ankles of the kind 
seen in peripheral neuropathy.  In the left leg there was 
hardly any sensation around the lateral aspect of the lower 
leg and decreased sensation around the medial aspect of the 
lower leg.  On cerebellar examination, he was unable to walk 
tandem at all and quickly loses his balance.  He was unable 
to walk on his heels but he could walk with some difficulty, 
one or two steps, on his tiptoes.  His gait was in short 
steps though he had no difficulty turning.  The examiner 
stated that this was an elderly man who showed evidence of 
peripheral neuropathy with some probable post-surgical 
cutaneous nerve damage in the left lower extremity.  

The aforementioned evidence clearly reflects that, since the 
January 20, 2004 effective date of the grant of service 
connection, the Veteran's peripheral neuropathy of the left 
lower extremity has involved no more than moderately severe 
incomplete paralysis of the sciatic nerve, consistent with 
the results of the August 2007 nerve conduction studies  
Although the Veteran was unable to walk tandem, quickly lost 
his balance, was unable to walk on his heels and showed 
evidence of peripheral neuropathy with some probable post-
surgical cutaneous nerve damage in the left lower extremity, 
examinations findings have revealed, at most, moderately 
severe incomplete paralysis, as evidenced by his ability to 
walk on his tip toes and a gait of short steps with no 
difficulty turning.

Significantly, there has been no evidence of marked muscular 
atrophy, which is required for the next , 60 percent rating.  
In fact, the July 2008 VA examiner noted that the Veteran's 
legs showed adequate muscle bulk for his age and his muscle 
tone was normal.  As the criteria for the next higher, 60 
percent rating have not been met, it logically follows that 
the criteria for an even higher rating under this diagnostic 
code (80 percent) likewise have not been met.


For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's peripheral 
neuropathy of the left lower extremity, pursuant to 
Fenderson, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER


An initial rating in excess of 40 percent for peripheral 
neuropathy of the left lower extremity is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


